        Case 2:21-cv-00122-KJN Document 3 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREY LARSHIN,                                   No. 2:21-cv-0122 KJN P
12                       Petitioner,
13           v.                                         ORDER
14    J. PICKKET, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a handwritten document styled,

18   “Petitioner[’s] Supplemental Brief.” (ECF No. 1.) Petitioner did not include an Eastern District

19   of California case number, and the court construed the filing as an application for a writ of habeas

20   corpus pursuant to 28 U.S.C. § 2254. Petitioner has no other cases pending in this district.

21          The court requires all petitions for writ of habeas corpus to be filed on the proper form

22   which is provided by this court. Moreover, the court may limit its review of the petition for relief

23   to the information on the form only and need not consider any memoranda or attachments to the

24   petition. See Rule 2(c), Rules Governing § 2254 Cases.

25          Petitioner is hereby notified that in order for this court to review his application, he must

26   refile his petition on the proper form. Furthermore, although petitioner may submit a separate

27   memorandum to support his petition for relief, the court’s application form must contain all

28   relevant claims, and must provide the court with all necessary information. This requirement
                                                        1
           Case 2:21-cv-00122-KJN Document 3 Filed 01/27/21 Page 2 of 2


 1   includes all information concerning petitioner’s exhaustion of state court remedies as to all claims

 2   raised in the petition.

 3             In addition, petitioner has not filed an in forma pauperis affidavit or paid the required

 4   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Therefore, petitioner is provided the

 5   opportunity to either submit the appropriate affidavit in support of a request to proceed in forma

 6   pauperis or submit the appropriate filing fee.

 7             In accordance with the above, IT IS HEREBY ORDERED that:

 8             1. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

 9   within thirty days from the date of this order;1

10             2. Any amended petition must be filed on the form employed by this court and must state

11   all claims and prayers for relief on the form. It must bear the case number assigned to this action

12   and must bear the title “Amended Petition”;

13             3. Petitioner shall also submit, within thirty days from the date of this order, an affidavit

14   in support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

15   failure to comply with this order will result in a recommendation that this action be dismissed;

16   and

17             4. The Clerk of the Court is directed to send petitioner the form for habeas corpus

18   application, and a copy of the in forma pauperis form used by this district.

19   Dated: January 27, 2021

20
21

22
     /lars0122.115.101a
23

24

25

26
27
     1
       By setting this deadline the court is making no finding or representation that the petition is not
28   subject to dismissal as untimely.
                                                       2
